Citation Nr: 1104894	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-19 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent 
for degenerative disc disease, lumbar spine, with L5-S1 annular 
tear.

2.  Entitlement to an initial disability rating greater than 10 
percent for intervertebral disc syndrome of the sciatic nerve S1, 
left lower extremity associated with degenerative disc disease, 
lumbar spine, with L5-S1 annular tear.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty from August 1996 to August 2002.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The case was subsequently transferred to the RO in Los Angeles, 
California.  


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease, lumbar spine, with 
L5-S1 annular tear is currently manifested by 65 degrees of 
flexion with pain.  Combined range of motion is greater than 120 
degrees and gait and spinal contour are within normal limits.  

2.  The Veteran's neurological impairment of the sciatic nerve 
S1, left lower extremity is no more than mildly disabling.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent 
for degenerative disc disease, lumbar spine, with L5-S1 annular 
tear, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1 -4.7,  4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5242 (2010).

2.  The criteria for an initial disability rating greater than 10 
percent for intervertebral disc syndrome of the sciatic nerve S1, 
left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, 
Diagnostic Code 5243-8520 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that his 
service-connected degenerative disc disease, lumbar spine, with 
L5-S1 annular tear and intervertebral disc syndrome of the 
sciatic nerve S1 are more disabling than currently evaluated.  

Factual Background

Service treatment records show that the Veteran initially injured 
his lumbar spine in July 1998.  Specifically, the record shows 
that the Veteran was lifting a drill bit with partners when the 
partners let go, causing the entire weight of the heavy drill bit 
to fall solely on the Veteran.  The assessment was lumbar strain.  
Thereafter, the Veteran complained of low back pain on several 
occasions.  The Veteran's May 2002 separation examination shows 
an abnormal spine, noting tender mid lower lumbar area.  

The Veteran filed a claim for service connection for a low back 
disorder immediately after separation from military service.  In 
a January 2003 rating decision, the RO granted service connection 
for lumbar strain and assigned a 10 percent disability rating 
from August 31, 2002, the day after the Veteran's discharge from 
military service.  

During a March 2003 VA examination, the Veteran reported that he 
was employed by the railroad.  He complained of pain in the lower 
back since a 1998 in-service injury and denied any treatment 
other than medication.  

Upon physical examination, the Veteran had a normal gait and a 
level pelvis.  He asserted an inability to bend forward and 
voluntarily limited the range of motion of the lumbar spine to 30 
degrees of flexion, neutral extension, 15 degrees of right and 
left-sided bending with complaints of pain in all motions.  His 
neurological examination was unremarkable with physiologic and 
symmetrical reflexes, strength and sensation in both lower 
extremities.  Internal and external rotations of the hips as well 
as pulses were within normal limits and straight leg raising was 
negative bilaterally.  Calf circumferences were symmetrical at 35 
cm (centimeters).  The Veteran complained of hamstring with 
straight leg maneuvers.  X-ray examination of the lumbar spine 
was normal. The impression was "history of low back pain."  

In an April 2003 rating decision, the RO continued a 10 percent 
disability rating for lumbar strain.  The Veteran disagreed with 
that decision, but did not perfect an appeal.

In November 2007, the Veteran submitted a claim for an increased 
rating for his back disorder.  He noted that he had missed 
several days of work due to pain and lack of mobility.  He also 
submitted an October 2007 VA treatment record noting an MRI 
showing annular tear at L5-S1 and mild degenerative disc 
desiccation at L5-S1.

The Veteran was afforded a VA examination in June 2008.  At that 
time, he complained of stiffness and numbness.  The Veteran 
denied visual disturbances, weakness, fevers, bladder complaints, 
malaise, bowel complaints, and dizziness.  He stated that he had 
not lost any weight due to the condition.  He complained of pain 
located in the lower back for the past nine years.  The pain 
occurs constantly and travels down to the legs.  The 
characteristic of the pain is aching, sharp, and cramping and was 
a level 9 of 10.  The pain could be elicited by physical activity 
and was relieved by medication and Ibuprofen.  At the time of 
pain the Veteran could reportedly function with medication.  The 
Veteran also complained of numbness and tingling in the left leg.  
He indicated that his condition had not resulted in any 
incapacitation but indicated that he had to take more frequent 
breaks at work to relieve the pressure and pain.  

Physical examination of the thoracolumbar spine revealed posture 
and gait were within normal limits.  The examiner noted evidence 
of radiating pain on movement described as shooting pain down the 
left posterior buttocks and down the left posterior thigh with 
numbness, burning, and tingling.  Muscle spasm was present and 
described as occurring across the mid thoracic spine.  There was 
tenderness noted on examination along the lower lumbar spine.  
Straight leg raising test was negative on the right but positive 
on the left.  There was no ankylosis of the lumbar spine.  


Range of motion of the thoracolumbar spine was as follows:  
flexion to 80 degrees (with pain at 65 degrees), extension to 30 
degrees (with pain at 30 degrees), right lateral flexion to 30 
degrees (with pain at 30 degrees), left lateral flexion to 30 
degrees (with pain at 30 degrees), right rotation to 30 degrees 
(with pain at 30 degrees), and left rotation to 30 degrees (with 
pain at 30 degrees).  The examiner noted that joint function of 
the spine was additionally limited by the following after 
repetitive use:  pain, fatigue, weakness, lack of endurance, and 
pain as the major functional impact.  It was not additionally 
limited after repetitive use by incoordination.  The examiner 
further stated that additional limitation of joint function was 
zero degrees.

Inspection of the spine revealed normal head position with 
symmetry in appearance.  There was symmetry of spinal motion with 
normal curvatures of the spine.  There was no lumbosacral motor 
weakness.  

There were signs of intervertebral disc syndrome.  Neurological 
examination revealed sensory deficit of the left back of the 
thigh.  The right lower extremity reflexes revealed knee jerk 2+ 
and ankle jerk 2+.  The left lower extremity reflexes revealed 
knee jerk 2+ and ankle jerk 2+.  The examiner identified that the 
most likely peripheral nerve involved as the sciatic nerve and 
indicated that the intervertebral disc syndrome did not cause any 
bowel dysfunction, bladder dysfunction, or erectile dysfunction.  
Neurological examination of the upper extremities was normal.  

The examiner indicated that the Veteran's initial diagnosis of 
"lumbosacral strain" had progressed to degenerative disc 
disease of the lumbar spine with L5-S1 annular tear and IVDS 
(intervertebral disc syndrome) of the bilateral sciatic nerve S1. 

The examiner indicated that the effect of the lumbar spine 
disorder on the Veteran's usual occupation with the railroad 
company was that he had difficulty with prolonged standing, 
walking, bending, and climbing up and down the rail cars.  The 
effect of the condition on the Veteran's daily activities was 
limitation of physical activity requiring lifting, carrying, 
doing prolonged standing or walking, bending, or climbing up and 
down stairs.  


The Veteran was scheduled for X-ray examination in June 2008 but 
did not report to this appointment.

In the July 2008 rating action on appeal, the RO recharacterized 
the Veteran's lumbar spine disorder as degenerative disc disease, 
lumbar spine, with L5-S2 annular tear and continued the 10 
percent disability rating previously assigned.  The RO also 
granted service connection for intervertebral disc syndrome of 
the sciatic nerve, S1, left lower extremity as secondary to the 
service-connected degenerative disc disease and assigned a 10 
percent disability rating effective November 5, 2007, the date of 
the Veteran's claim for an increased rating.    

In an August 2008 notice of disagreement, the Veteran indicated 
that he did report to an appointment for an X-ray of the lumbar 
spine in June 2008 but left because he was not seen quickly 
enough and he had to go to work.

In a November 2008 response to a November 2008 notice letter from 
the RO regarding additional evidence to substantiate his claim, 
the Veteran indicated that "I can't give any statement from my 
employer because I would have no job."

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Such factors include more or less movement than 
normal, weakened movement, excess fatigability, incoordination, 
pain on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

"Staged ratings" or separate ratings for separate periods of 
time may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).   

The General Rating Formula for Diseases and Injuries of the Spine 
for Diagnostic Codes 5235 to 5243 provides for the rating of 
disabilities of the spine.  

Under the General Rating Formula, 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 50 
percent evaluation is appropriate for unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
appropriate for favorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
A 30 percent evaluation is appropriate for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 20 percent evaluation is appropriate 
where there is forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation 
is appropriate where there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  38 C.F.R. § 4.71a, DC 5237.

Intervertebral disc syndrome may be evaluated either under the 
General Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent disability evaluation is 
warranted for incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months; a 20 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months; a 40 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months; and a 60 percent 
disability evaluation is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243.  Under Note (1), for 
purposes of evaluation under DC 5243, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  38 C.F.R. § 4.71a, 
DC 5235-43, Note (2).    


Analysis

1.	 Degenerative disc disease, lumbar spine, with L5-S1 
annular tear

Given the evidence of record as it pertains to the November 2007 
claim for increased rating, the Board finds that a disability 
rating greater than 10 percent is not warranted for the Veteran's 
degenerative disc disease, lumbar spine, with L5-S1 annular tear 
under the scheduler criteria.  The Veteran's range of motion does 
not meet the criteria for a 20 percent rating under DC 5242 as 
his forward flexion is greater than 60 degrees, both with pain 
and without pain, and the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees.  The June 2008 
VA examination noted muscle spasm but gait and spinal contour 
were within normal limits.  

The Board also finds that a disability rating greater than 10 
percent is not warranted for the Veteran's lumbar spine disorder 
under DeLuca.  While the June 2008 VA examiner reported 
additional limitation of joint function after repetitive use the 
examiner also indicated that this additional limitation resulted 
in no additional loss of motion.  Forward flexion was to 80 
degrees, with pain beginning at 65 degrees; still to greater than 
60 degrees.  Thus, the Board finds that the currently assigned 10 
percent rating for the lumbar spine is already taking into 
consideration the provisions of Deluca.   

There is also no evidence of incapacitating episodes relating to 
intervertebral disc syndrome having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
During the June 2008 VA examination the Veteran specifically 
denied any incapacitating episodes.  Thus, a disability rating 
greater than 10 percent under either DC 5242 or DC 5243 is not 
warranted.  Furthermore, there are no other alternative 
diagnostic codes under 38 C.F.R. § 4.71a that could apply to the 
Veteran's lumbar spine disorder.   



2.	 Intervertebral disc syndrome of the sciatic nerve, S1, 
left lower extremity

In the rating action on appeal, the RO granted service connection 
for intervertebral disc syndrome of the sciatic nerve, S1, left 
lower extremity as secondary to the service-connected 
degenerative disc disease and assigned a 10 percent rating under 
38 C.F.R. § 4.71a, DC 5243-8520.  See 38 C.F.R. § 4.27.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  This hyphenated diagnostic code 
may be read to indicate that intervertebral disc syndrome (DC 
5243) is the service-connected disorder, and it is rated as if 
the residual condition is paralysis of the sciatic nerve under DC 
8520. 

Under DC 8520, mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating, moderately 
severe incomplete paralysis warrants a 40 percent disability 
rating, and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.  An 80 percent 
disability rating is warranted for complete paralysis, where the 
foot dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost.  See 38 C.F.R. § 4.121a, DC 8520.  

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  See Note at "Diseases of the 
Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the 
involvement is wholly sensory, the rating should be for mild, or 
at most, the moderate degree.  Id. 

Given the evidence of record, the Board finds that a disability 
rating greater than 10 percent is not warranted for the Veteran's 
intervertebral disc syndrome of the sciatic nerve S1.  As above, 
during the June 2008 VA examination the Veteran described 
radiating pain on movement described as shooting pain down the 
left posterior buttocks and down the left posterior thigh with 
numbness, burning, and tingling.  While the Veteran reportedly 
has difficulty with prolonged walking, bending, or climbing up 
and down stairs, neurological examination revealed sensory 
deficit of the left back of the thigh and ankle and knee jerk 2+, 
bilaterally.  The sensory manifestations are compatible with no 
more than mild incomplete paralysis of the left leg and warrant 
no more than a 10 percent disability rating.  There are no 
further objective manifestations of the neurological symptoms 
that would warrant a higher rating for the left lower extremity.  

The Board has considered whether other diagnostic codes might 
allow for a higher disability rating, but finds none that does.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to higher disability ratings for 
either the Veteran's degenerative disc disease, lumbar spine, 
with L5-S1 annular tear (formerly referred to as lumbar strain) 
or intervertebral disc syndrome of the sciatic nerve S1, left 
lower extremity. 38 C.F.R. § 4.3.

Extraschedular Consideration

The Veteran is currently employed with railroad and has indicated 
that he must take frequent breaks at work because of back pain.  
The discussion above reflects that the symptoms of the Veteran's 
back disability, including both orthopedic and neurologic 
manifestations, are contemplated by the applicable rating 
criteria.  Thus, consideration of whether the Veteran's 
disability picture exhibits other related factors such as those 
provided by the regulations as "governing norms" is not 
required and referral for an extraschedular rating is 
unnecessary.  Barringer v. Peake, 22 Vet. App. 242 (2008); Thun 
v. Peake, 22 Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in June 2008 and November 
2008 letters and the claim was readjudicated in an April 2009 
statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained a medical opinion as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

A disability rating greater than 10 percent for degenerative disc 
disease, lumbar spine, with L5-S1 annular tear (formerly referred 
to as lumbar strain) is denied.

An initial disability rating greater than 10 percent for 
intervertebral disc syndrome of the sciatic nerve S1, left lower 
extremity is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


